PER CURIAM
*835*788Petitioner seeks judicial review of a final order of the Driver and Motor Vehicle Services Division, which relates to the suspension of petitioner's driving privileges pursuant to ORS 809.419(3). Petitioner raises three assignments of error. We reject all three assignments without written discussion. We write only to make clear the record on which our decision is based.
In his reply brief, petitioner argues that-given certain assertions made in the agency's answering brief-we should consider in our review a letter and Driver Medical Report from Dr. Gilchrist, dated March 28, 2018, which petitioner attached to his reply brief. By order of the appellate commissioner, we previously denied petitioner's request to supplement the record with Dr. Gilchrist's letter and report, because those items were submitted to the agency after the administrative record closed. To the extent that petitioner is making the same request again, on the basis that the agency has "opened the door" with certain statements in its answering brief, we deny that request. The letter is not part of the agency record or the record on judicial review, and we therefore cannot consider it in reaching our decision. The order of the agency is affirmed.1
Affirmed.

We note that our review is necessarily limited to the record and the agency order before us and does not address any other avenues for petitioner to try to regain his driving privileges.